Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 1 of 8




                       EXHIBIT N
Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 2 of 8
        Billing Summary [Stipulation] No. 2 ‐ By Date (Overview)         P-329-A
 Utica Mut. Ins. Co. v. Clearwater Ins. Co. , Case No. 13‐CV‐1178 (N.D.N.Y.)
                  Policy Clearwater       Billed to
   Billing Date    Year Contract No.     Clearwater          Trial Exhibit
     6/22/2011     1979      N‐22001        120,073.66    P‐310 at 1‐6
     6/22/2011     1979       V‐1522           2,046.01   P‐310 at 7
     6/22/2011     1980 HC‐80‐0098             3,562.94   P‐310 at 8
     6/22/2011     1981 HC‐81‐0098             5,592.53   P‐310 at 9‐15
     9/26/2011     1979      N‐22001        176,848.09    P‐310 at 16‐19
     9/26/2011     1979       V‐1522           3,013.44   P‐310 at 20‐22
     9/27/2011     1980 HC‐80‐0098             6,017.56   P‐310 at 23
     9/27/2011     1981 HC‐81‐0098             5,979.52   P‐310 at 24‐27
    12/19/2011     1979      N‐22001        170,571.55    P‐310 at 28‐30
    12/19/2011     1979       V‐1522           2,906.48   P‐310 at 31‐33
    12/20/2011     1980 HC‐80‐0098             5,810.29   P‐310 at 34‐35
    12/20/2011     1981 HC‐81‐0098             5,781.43   P‐310 at 36‐37
     3/26/2012     1979      N‐22001        359,790.29    P‐310 at 38‐39
     3/26/2012     1979       V‐1522           6,130.70   P‐310 at 40‐41
     3/26/2012     1980 HC‐80‐0098            12,248.92   P‐310 at 42
     3/26/2012     1981 HC‐81‐0098            12,265.07   P‐310 at 43‐44
     6/26/2012     1979      N‐22001          87,108.52   P‐310 at 45‐46
     6/26/2012     1979       V‐1522           1,484.30   P‐310 at 47‐49
     6/27/2012     1980 HC‐80‐0098             2,964.27   P‐310 at 50‐51
     6/27/2012     1981 HC‐81‐0098             2,965.48   P‐310 at 52‐53
     11/2/2012     1979      N‐22001        226,473.86    P‐310 at 54‐55
     11/2/2012     1979       V‐1522           3,859.04   P‐310 at 56‐57
     11/2/2012     1980 HC‐80‐0098             7,711.75   P‐310 at 58‐59
     11/2/2012     1981 HC‐81‐0098             7,659.75   P‐310 at 60‐61
       2/5/2013    1979      N‐22001        260,001.65    P‐310 at 62‐63
       2/5/2013    1979       V‐1522           4,430.34   P‐310 at 64‐65
       2/6/2013    1980 HC‐80‐0098             9,058.54   P‐310 at 66‐67
       2/6/2013    1981 HC‐81‐0098             9,028.29   P‐310 at 68‐69
       5/6/2013    1979      N‐22001        244,318.89    P‐310 at 70‐71
       5/6/2013    1979       V‐1522           4,163.11   P‐310 at 72‐73
       5/7/2013    1980 HC‐80‐0098             8,313.31   P‐310 at 74‐75
       5/7/2013    1981 HC‐81‐0098             8,272.66   P‐310 at 76‐77
     5/21/2013     1979      N‐22001          45,188.91   P‐310 at 78‐79
     5/21/2013     1979       V‐1522             770.00   P‐310 at 80‐81
     5/21/2013     1980 HC‐80‐0098             1,537.35   P‐310 at 82‐83
                                                                             PLAINTIFF'S
                                    Page 1                                     EXHIBIT
                                P-329-A Page 1                                 P-329-A
Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 3 of 8
        Billing Summary [Stipulation] No. 2 ‐ By Date (Overview)         P-329-A
 Utica Mut. Ins. Co. v. Clearwater Ins. Co. , Case No. 13‐CV‐1178 (N.D.N.Y.)
                  Policy Clearwater       Billed to
   Billing Date    Year Contract No.     Clearwater          Trial Exhibit
     5/22/2013     1981 HC‐81‐0098             1,533.86   P‐310 at 84‐85
     6/25/2013     1979      N‐22001          63,391.44   P‐310 at 86‐87
     6/25/2013     1979       V‐1522           1,080.17   P‐310 at 88‐89
     6/25/2013     1980 HC‐80‐0098             2,157.02   P‐310 at 90‐91
     6/25/2013     1981 HC‐81‐0098             2,150.76   P‐310 at 92‐93
     7/30/2013     1979      N‐22001        108,730.90    P‐310 at 94‐95
     7/30/2013     1979       V‐1522           1,852.74   P‐310 at 96‐97
     7/29/2013     1980 HC‐80‐0098             3,699.33   P‐310 at 98
     7/31/2013     1981 HC‐81‐0098             3,683.67   P‐310 at 99‐100
     8/20/2013     1979      N‐22001          46,451.73   P‐310 at 101‐02
     8/19/2013     1979       V‐1522             791.52   P‐310 at 103
     8/19/2013     1980 HC‐80‐0098             1,580.12   P‐310 at 104
     8/22/2013     1981 HC‐81‐0098             1,580.16   P‐310 at 105‐06
     9/20/2013     1979      N‐22001          57,027.33   P‐310 at 107‐08
     9/20/2013     1979       V‐1522             971.73   P‐310 at 109‐10
     9/23/2013     1980 HC‐80‐0098             1,939.93   P‐310 at 111‐12
     9/23/2013     1981 HC‐81‐0098             1,934.33   P‐310 at 113‐14
    10/22/2013     1979      N‐22001          73,416.59   P‐310 at 115‐16
    10/22/2013     1979       V‐1522           1,250.99   P‐310 at 117‐18
    10/23/2013     1980 HC‐80‐0098             2,590.98   P‐310 at 119‐20
    10/23/2013     1981 HC‐81‐0098             2,586.58   P‐310 at 121
    11/13/2013     1979      N‐22001          61,825.06   P‐310 at 122‐23
    11/13/2013     1979       V‐1522           1,053.48   P‐310 at 124‐25
    11/14/2013     1980 HC‐80‐0098             2,103.54   P‐310 at 126‐27
    11/14/2013     1981 HC‐81‐0098             2,099.85   P‐310 at 128‐29
    12/23/2013     1979      N‐22001          60,993.83   P‐310 at 130‐31
    12/23/2013     1979       V‐1522           1,039.31   P‐310 at 132‐33
    12/23/2013     1980 HC‐80‐0098             2,074.28   P‐310 at 134‐35
    12/24/2013     1981 HC‐81‐0098             2,075.71   P‐310 at 136‐37
       2/3/2014    1979      N‐22001        105,887.45    P‐310 at 138‐39
       2/3/2014    1979       V‐1522           1,804.29   P‐310 at 142‐43
       2/3/2014    1980 HC‐80‐0098             3,601.87   P‐310 at 144‐45
       2/4/2014    1981 HC‐81‐0098             3,591.59   P‐310 at 146
     2/28/2014     1979      N‐22001          62,686.59   P‐310 at 147‐48
     2/28/2014     1979       V‐1522           1,068.16   P‐310 at 149‐50

                                    Page 2
                                P-329-A Page 2
Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 4 of 8
        Billing Summary [Stipulation] No. 2 ‐ By Date (Overview)         P-329-A
 Utica Mut. Ins. Co. v. Clearwater Ins. Co. , Case No. 13‐CV‐1178 (N.D.N.Y.)
                  Policy Clearwater       Billed to
   Billing Date    Year Contract No.     Clearwater          Trial Exhibit
     2/28/2014     1980 HC‐80‐0098             2,132.38   P‐310 at 151‐52
     2/28/2014     1981 HC‐81‐0098             2,126.79   P‐310 at 153‐54
       4/1/2014    1979      N‐22001          39,896.69   P‐310 at 155‐56
       4/1/2014    1979       V‐1522             679.83   P‐310 at 157‐58
       4/2/2014    1980 HC‐80‐0098             1,356.92   P‐310 at 159‐60
       4/3/2014    1981 HC‐81‐0098             1,354.83   P‐310 at 161‐62
     5/12/2014     1979      N‐22001          60,216.78   P‐310 at 163‐64
     5/12/2014     1979       V‐1522           1,026.07   P‐310 at 165‐66
     5/12/2014     1980 HC‐80‐0098             2,048.50   P‐310 at 167‐68
     5/12/2014     1981 HC‐81‐0098             2,045.67   P‐310 at 169‐70
     5/30/2014     1979      N‐22001          49,328.54   P‐310 at 171‐72
     5/30/2014     1979       V‐1522             840.54   P‐310 at 173‐74
       6/2/2014    1980 HC‐80‐0098             1,676.37   P‐310 at 175‐76
       6/2/2014    1981 HC‐81‐0098             1,673.09   P‐310 at 177‐78
       7/8/2014    1979      N‐22001          19,583.36   P‐310 at 179
       7/8/2014    1979       V‐1522             333.69   P‐310 at 180
       7/8/2014    1980 HC‐80‐0098               666.30   P‐310 at 181
       7/8/2014    1981 HC‐81‐0098               668.01   P‐310 at 182
     8/12/2014     1979      N‐22001          42,038.19   P‐310 at 183
     8/12/2014     1979       V‐1522             716.32   P‐310 at 184
     8/12/2014     1980 HC‐80‐0098             1,429.77   P‐310 at 185
     8/12/2014     1981 HC‐81‐0098             1,428.52   P‐310 at 186
     8/15/2014     1978      N‐21163        309,347.89    P‐310 at 187
     8/15/2014     1979      N‐22001          52,554.23   P‐310 at 188
     8/15/2014     1979       V‐1522             895.51   P‐310 at 189
     8/15/2014     1980 HC‐80‐0098             1,788.48   P‐310 at 190
     8/15/2014     1981 HC‐81‐0098             1,785.50   P‐310 at 191
     9/18/2014     1978      N‐21163        148,138.77    P‐310 at 192
     9/18/2014     1979      N‐22001          24,937.89   P‐310 at 193
     9/18/2014     1979       V‐1522             424.93   P‐310 at 194
     9/18/2014     1980 HC‐80‐0098               848.17   P‐310 at 195
     9/18/2014     1981 HC‐81‐0098               847.12   P‐310 at 196
     11/3/2014     1978      N‐21163        373,807.26    P‐310 at 197
     11/3/2014     1979      N‐22001          59,490.94   P‐310 at 198
     11/3/2014     1979       V‐1522           1,013.71   P‐310 at 199

                                    Page 3
                                P-329-A Page 3
Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 5 of 8
        Billing Summary [Stipulation] No. 2 ‐ By Date (Overview)         P-329-A
 Utica Mut. Ins. Co. v. Clearwater Ins. Co. , Case No. 13‐CV‐1178 (N.D.N.Y.)
                  Policy Clearwater       Billed to
   Billing Date    Year Contract No.     Clearwater          Trial Exhibit
     11/3/2014     1980 HC‐80‐0098             2,023.76   P‐310 at 200
     11/3/2014     1981 HC‐81‐0098             2,019.91   P‐310 at 201
    11/26/2014     1978      N‐21163        592,077.68    P‐310 at 202
    11/26/2014     1979      N‐22001          93,577.99   P‐310 at 203
    11/26/2014     1979       V‐1522           1,594.54   P‐310 at 204
    11/26/2014     1980 HC‐80‐0098             3,184.83   P‐310 at 205
    11/26/2014     1981 HC‐81‐0098             3,181.53   P‐310 at 206
    12/30/2014     1978      N‐21163        145,911.81    P‐310 at 207
    12/30/2014     1979      N‐22001          32,433.80   P‐310 at 208
    12/30/2014     1979       V‐1522             552.66   P‐310 at 209
    12/30/2014     1980 HC‐80‐0098             1,103.23   P‐310 at 210
    12/30/2014     1981 HC‐81‐0098             1,106.47   P‐310 at 211
     1/23/2015     1978      N‐21163        533,493.56    P‐310 at 212
     1/23/2015     1979      N‐22001          93,368.88   P‐310 at 213
     1/23/2015     1979       V‐1522           1,590.97   P‐310 at 214
     1/23/2015     1980 HC‐80‐0098             3,177.42   P‐310 at 215
     1/23/2015     1981 HC‐81‐0098             3,175.39   P‐310 at 216
     2/27/2015     1978      N‐21163        891,100.48    P‐310 at 217
     2/27/2015     1979      N‐22001        128,681.55    P‐310 at 218
     2/27/2015     1979       V‐1522           2,192.69   P‐310 at 219
     2/27/2015     1980 HC‐80‐0098             4,380.32   P‐310 at 220
     2/27/2015     1981 HC‐81‐0098             4,366.89   P‐310 at 221
     3/27/2015     1978      N‐21163        200,796.29    P‐310 at 222
     3/27/2015     1979      N‐22001          35,479.90   P‐310 at 223
     3/27/2015     1979       V‐1522             604.57   P‐310 at 224
     3/27/2015     1980 HC‐80‐0098             1,206.85   P‐310 at 225
     3/27/2015     1981 HC‐81‐0098             1,206.33   P‐310 at 226
       5/1/2015    1978      N‐21163        179,980.13    P‐310 at 227
       5/1/2015    1979      N‐22001          33,607.26   P‐310 at 228
       5/1/2015    1979       V‐1522             572.66   P‐310 at 229
       5/1/2015    1980 HC‐80‐0098             1,146.96   P‐310 at 230
       5/1/2015    1981 HC‐81‐0098             1,147.27   P‐310 at 231
     5/29/2015     1978      N‐21163        760,883.84    P‐310 at 232
     5/29/2015     1979      N‐22001        112,381.31    P‐310 at 233
     5/29/2015     1979       V‐1522           1,914.94   P‐310 at 234

                                    Page 4
                                P-329-A Page 4
Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 6 of 8
        Billing Summary [Stipulation] No. 2 ‐ By Date (Overview)         P-329-A
 Utica Mut. Ins. Co. v. Clearwater Ins. Co. , Case No. 13‐CV‐1178 (N.D.N.Y.)
                  Policy Clearwater       Billed to
   Billing Date    Year Contract No.     Clearwater           Trial Exhibit
     5/29/2015     1980 HC‐80‐0098             3,822.95    P‐310 at 235
     5/29/2015     1981 HC‐81‐0098             3,813.07    P‐310 at 236
       9/2/2015    1978      N‐21163     (1,399,847.17)    P‐310 at 237
       9/2/2015    1979      N‐22001       (214,427.98)    P‐310 at 238
       9/2/2015    1979       V‐1522          (3,653.78)   P‐310 at 239
       9/2/2015    1980 HC‐80‐0098            (7,284.85)   P‐310 at 240
       9/2/2015    1981 HC‐81‐0098            (7,268.83)   P‐310 at 241
     9/30/2015     1978      N‐21163        291,514.21     P‐310 at 242
     9/30/2015     1979      N‐22001          44,189.96    P‐310 at 243
     9/30/2015     1979       V‐1522             752.98    P‐310 at 244
     9/30/2015     1980 HC‐80‐0098             1,503.33    P‐310 at 245
     9/30/2015     1981 HC‐81‐0098             1,499.82    P‐310 at 246
     11/4/2015     1978      N‐21163        372,471.45     P‐310 at 247
     11/4/2015     1979      N‐22001          59,457.18    P‐310 at 248
     11/4/2015     1979       V‐1522           1,013.13    P‐310 at 249
     11/4/2015     1980 HC‐80‐0098             2,022.80    P‐310 at 250
     11/4/2015     1981 HC‐81‐0098             2,019.49    P‐310 at 251
    11/30/2015     1978      N‐21163        138,475.38     P‐310 at 252
    11/30/2015     1979      N‐22001          27,874.37    P‐310 at 253
    11/30/2015     1979       V‐1522             474.97    P‐310 at 254
    11/30/2015     1980 HC‐80‐0098               948.44    P‐310 at 255
    11/30/2015     1981 HC‐81‐0098               949.35    P‐310 at 256
    12/23/2015     1978      N‐21163        206,976.33     P‐310 at 257
    12/23/2015     1979      N‐22001          33,147.51    P‐310 at 258
    12/23/2015     1979       V‐1522             564.82    P‐310 at 259
    12/23/2015     1980 HC‐80‐0098             1,127.76    P‐310 at 260
    12/23/2015     1981 HC‐81‐0098             1,125.99    P‐310 at 261
       2/3/2016    1978      N‐21163        171,752.07     P‐310 at 262
       2/3/2016    1979      N‐22001          30,417.25    P‐310 at 263
       2/3/2016    1979       V‐1522             518.30    P‐310 at 264
       2/3/2016    1980 HC‐80‐0098             1,035.25    P‐310 at 265
       2/3/2016    1981 HC‐81‐0098             1,034.87    P‐310 at 266
     3/22/2016     1978      N‐21163        247,206.39     P‐310 at 267
     3/22/2016     1979      N‐22001          40,300.42    P‐310 at 268
     3/22/2016     1979       V‐1522             686.71    P‐310 at 269

                                    Page 5
                                P-329-A Page 5
Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 7 of 8
        Billing Summary [Stipulation] No. 2 ‐ By Date (Overview)         P-329-A
 Utica Mut. Ins. Co. v. Clearwater Ins. Co. , Case No. 13‐CV‐1178 (N.D.N.Y.)
                  Policy Clearwater       Billed to
   Billing Date    Year Contract No.     Clearwater          Trial Exhibit
     3/22/2016     1980 HC‐80‐0098             1,371.03   P‐310 at 270
     3/22/2016     1981 HC‐81‐0098             1,369.21   P‐310 at 271
       5/3/2016    1978      N‐21163      3,552,012.49    P‐310 at 276
       5/3/2016    1979      N‐22001        621,663.47    P‐310 at 277
       5/3/2016    1979       V‐1522          10,493.79   P‐310 at 277
       5/3/2016    1980 HC‐80‐0098            21,243.63   P‐310 at 278
       5/3/2016    1981 HC‐81‐0098            19,168.88   P‐310 at 279
                                       $ 11,894,164.03
                                       $   (993,159.00)
                                       $ 10,901,005.03




                                    Page 6
                                P-329-A Page 6
                             Case 6:13-cv-01178-GLS-TWD Document 258-15 Filed 08/05/21 Page 8 of 8
                                                                  Summary of Billings to Clearwater (By Contract Year)
                                                                                                                                                                                  P-329-A
                                                          Utica Mut. Ins. Co. v. Clearwater Ins. Co. , Case No. 13‐CV‐1178 (N.D.N.Y.)




                                                                                            Billings
    Year           Clearwater Reinsurance         Total Loss         Retention          Layer Loss     Layer Expense Clearwater %       Clearwater Loss   Clearwater Expense    Clearwater Total
1978           100% p/o 5M x 20M             $   25,000,000.00   $ (20,000,000.00)   $ 5,000,000.00    $ 2,716,098.86    100.000%       $ 5,000,000.00    $     2,716,098.86    $ 7,716,098.86
1979 (Fac)     16.67% p/o 15M x 10M          $   25,000,000.00   $ (10,000,000.00)   $ 15,000,000.00   $ 8,105,753.04     16.667%       $ 2,500,000.00    $     1,350,985.86    $ 3,850,985.86
1979 (TPF&C)   8.5% p/o 500k p/o 15M x 10M   $   25,000,000.00   $ (10,000,000.00)   $ 15,000,000.00   $ 8,105,753.04      0.284%       $    42,500.00    $        23,020.34    $      65,520.34
1980           8.5% p/o 1M p/o 15M x 10M     $   25,000,000.00   $ (10,000,000.00)   $ 15,000,000.00   $ 8,100,982.08      0.567%       $    85,000.00    $        45,932.57    $     130,932.57
1981           8.5% p/o 1M p/o 15M x 10M     $   25,000,000.00   $ (10,000,000.00)   $ 15,000,000.00   $ 8,046,984.23      0.567%       $    85,000.00    $        45,626.40    $     130,626.40
Total                                                                                                                                                                           $ 11,894,164.03
                                                                                                                                                          Less Prior Payment:       ($993,159.00)
                                                                                                                                                          Total Outstanding:    $ 10,901,005.03




                                                                                 P-329-A Page 7
